Orders of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about February 24, 2003, insofar as they bring up for review and are premised upon findings that respondent mother neglected the subject children within the meaning of Family Court Act § 1012 (f), unanimously affirmed, without costs.
Petitioner proved by the requisite preponderance of the evidence (Matter of Nicole V., 71 NY2d 112, 117 [1987]) that the subject children were neglected. There was unrebutted testimony that the mother suffered from alcohol abuse, inflicted excessive corporal punishment upon the children and exposed them to hazardous conditions in the home (see Matter of Jessica DiB., 6 AD3d 533 [2004]). The hearing court’s reliance on out-of-court statements by one of the children was proper, the statements having been sufficiently corroborated by the caseworker’s observations of bruises and scratches on the children (see Matter of Nicole H., 12 AD3d 182 [2004]).
Respondent’s remaining arguments are unavailing. We note that her arguments respecting the children’s representation by the law guardian during the dispositional phase of the neglect proceedings are not properly before us, the term of the placement directed in the orders of disposition having expired. Concur—Tom, J.P, Friedman, Gonzalez and Catterson, JJ.